FAY, Circuit Judge,
specially concurring:
Although joining in Judge Gee’s excellent opinion, I feel compelled to note this concurrence recognizes the binding effect of Zambuto v. American Telephone and Telegraph Co., 544 F.2d 1333 (5th Cir. 1977) upon all panels of this court unless altered by en banc proceedings. As the trial judge in Zambuto, I reluctantly concluded that the “seemingly authoritative statement by the agency presumed to know the most about these matters” was not sufficient to abrogate the clear limitations and time periods prescribed by Congress. Nothing has changed my mind. The law, however, has been clearly established in Title VII cases and such unfortunate incidents should not occur in the future.